
	

114 HR 4054 IH: Ensuring Quality Education for Veterans Act
U.S. House of Representatives
2015-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4054
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2015
			Ms. Maxine Waters of California (for herself, Mr. Conyers, and Mr. Honda) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committees on Armed Services and Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To revise the 90–10 rule under the Higher Education Act of 1965 to count veterans’ education
			 benefits under such rule, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Ensuring Quality Education for Veterans Act. 2.Revision of 90–10 rule (a)Revision of 90–10 ruleSection 487 of the Higher Education Act of 1965 (20 U.S.C. 1094) is amended—
 (1)in subsection (a)(24), by inserting after other than the following: veterans’ education benefits (as defined in subsection (d)(5)) or; (2)in subsection (d)—
 (A)in paragraph (2)(A), by inserting at the end the following: The Secretary of Education shall notify the Secretary of Defense and the Secretary of Veterans Affairs when, by reason of failing to meet a requirement of subsection (a)(24), a proprietary institution of higher education becomes ineligible to participate in the programs authorized by this title, and when the institution regains such eligibility.; and
 (B)by inserting at the end the following new paragraph:  (5)Veterans’ education benefits definedFor the purpose of this subsection, the term veterans’ education benefits includes the veterans’ education benefits listed in subparagraphs (A) through (L) of section 480(c)(2) and any other educational assistance benefits provided by the Secretary of Defense or the Secretary of Veterans Affairs to an individual..
 (b)Conforming amendmentThe heading for subsection (d) of section 487 of the Higher Education Act of 1965 (20 U.S.C. 1094(d)) is amended by inserting after non-Title IV the following: and non-Veterans’ education benefits.
			3.Ineligibility of certain proprietary institutions of higher education to participate in Department
			 of Defense or Department of Veterans Affairs programs of educational
			 assistance
			(a)Department of Defense
 (1)In generalChapter 101 of title 10, United States Code, is amended by inserting after section 2008 the following new section:
					
						2008a.Ineligibility of certain proprietary institutions of higher education to participate in Department
 of Defense programs of educational assistanceUpon notice from the Secretary of Education under section 487(d)(2)(A) of the Higher Education Act of 1965 (20 U.S.C. 1094(d)(2)(A)) that a proprietary institution of higher education is ineligible to participate in the programs authorized by title IV of such Act (20 U.S.C. 1070 et seq.), the Secretary of Defense shall ensure that no educational assistance provided by the Secretary under this title or any other provision of law is available or used for education at the institution for the period of institutional fiscal years during which the institution remains ineligible to participate in the programs authorized by title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.)..
 (2)Clerical amendmentThe table of sections at the beginning of chapter 101 of such title is amended by inserting after the item relating to section 2008 the following new item:
					
						
							2008a. Ineligibility of certain proprietary institutions of higher education to participate in
			 Department of Defense programs of educational assistance..
				(b)Department of Veterans Affairs
 (1)In generalSubchapter II of chapter 36 of title 38, United States Code, is amended by inserting after section 3681 the following new section:
					
						3681A.Ineligibility of certain proprietary institutions of higher education to participate in Department
			 of Veterans Affairs programs of educational assistance
 (a)In generalUpon notice from the Secretary of Education under section 487(d)(2)(A) of the Higher Education Act of 1965 (20 U.S.C. 1094(d)(2)(A)) that a proprietary institution of higher education is ineligible to participate in the programs authorized by title IV of such Act (20 U.S.C. 1070 et seq.), the Secretary of Veterans Affairs shall ensure that no educational assistance provided by the Secretary under this title or any other provision of law is available or used for education at the institution for the period of institutional fiscal years during which the institution remains ineligible to participate in the programs authorized by title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.)..
 (2)Clerical amendmentThe table of sections at the beginning of chapter 36 of such title is amended by inserting after the item relating to section 3681 the following new item:
					
						
							3681A. Ineligibility of certain proprietary institutions of higher education to participate in
			 Department of Veterans Affairs programs of educational assistance..
 4.Effective dateThe amendments made by this Act shall be effective July 1, 2016.  